Case: 21-51145    Document: 00516254625         Page: 1     Date Filed: 03/25/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 25, 2022
                                 No. 21-51145                            Lyle W. Cayce
                                                                              Clerk

   La Union del Pueblo Entero; Friendship–West Baptist
   Church; The Anti-Defamation League Austin,
   Southwest, and Texoma; Southwest Voter Registration
   Education Project; Texas Impact; Mexican American
   Bar Association of Texas; Texas Hispanics Organized
   for Political Education; JOLT Action; William C.
   Velasquez Institute; James Lewin; Fiel Houston,
   Incorporated; Mi Familia Vota; Marla Lopez; Paul
   Rutledge,

                                                          Plaintiffs—Appellees,

                                     versus

   Gregory W. Abbott, in his official capacity as Governor of Texas, et al.,

                                                                   Defendants,

   Harris County Republican Party; Dallas County
   Republican Party; National Republican Senatorial
   Committee; National Republican Congressional
   Committee; Republican National Committee,

                                                          Movants—Appellants,
   ______________________________

   OCA–Greater Houston; League of Women Voters of
   Texas; REVUP-Texas; Texas Organizing Project;
   Workers Defense Action Fund,
Case: 21-51145     Document: 00516254625           Page: 2     Date Filed: 03/25/2022

                                    No. 21-51145


                                                             Plaintiffs—Appellees,

                                       versus

   Jose A. Esparza, in his official capacity as Deputy Secretary of the State of
   Texas, et al.,

                                                                      Defendants,

   Harris County Republican Party; Dallas County
   Republican Party; National Republican Senatorial
   Committee; National Republican Congressional
   Committee; Republican National Committee,

                                                             Movants—Appellants,

   ______________________________

   Houston Justice; Delta Sigma Theta Sorority,
   Incorporated; Houston Area Urban League; The Arc of
   Texas; Jeffrey Lamar Clemmons,

                                                             Plaintiffs—Appellees,

                                       versus

   Gregory Wayne Abbott, in his official capacity as Governor of Texas,
   et al.,

                                                                      Defendants,

   Harris County Republican Party; Dallas County
   Republican Party; National Republican Senatorial
   Committee; National Republican Congressional
   Committee; Republican National Committee,

                                                             Movants—Appellants,

   ______________________________




                                         2
Case: 21-51145     Document: 00516254625           Page: 3     Date Filed: 03/25/2022

                                    No. 21-51145



   LULAC Texas; Vote Latino; Texas Alliance for Retired
   Americans; Texas AFT,

                                                             Plaintiffs—Appellees,

                                      versus

   Jose Esparza, in his official capacity as the Texas Deputy Secretary of
   State, et al.,

                                                                      Defendants,

   Harris County Republican Party; Dallas County
   Republican Party; National Republican Senatorial
   Committee; National Republican Congressional
   Committee; Republican National Committee,

                                                             Movants—Appellants,
   ______________________________

   Mi Familia Vota; Marla Lopez; Marlon Lopez; Paul
   Rutledge,

                                                             Plaintiffs—Appellees,

                                      versus

   Gregory Abbott, in his official capacity as Governor of Texas, et al.,

                                                                      Defendants,

   Harris County Republican Party; Dallas County
   Republican Party; National Republican Senatorial
   Committee; National Republican Congressional
   Committee; Republican National Committee,

                                                             Movants—Appellants,
   ______________________________




                                         3
Case: 21-51145     Document: 00516254625           Page: 4    Date Filed: 03/25/2022

                                    No. 21-51145



   United States of America,

                                                               Plaintiff—Appellee,

                                       versus

   State of Texas, et al.,

                                                                       Defendant,

   Harris County Republican Party; Dallas County
   Republican Party; National Republican Senatorial
   Committee; National Republican Congressional
   Committee; Republican National Committee,

                                                             Movants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-844


   Before Owen, Chief Judge, and Higginbotham and Elrod, Circuit
   Judges.
   Jennifer Walker Elrod, Circuit Judge:
          The Texas Legislature passed Senate Bill 1 in August 2021 and
   Governor Greg Abbott signed it into law the next month. SB 1 amended the
   Texas Election Code in various ways. Five groups of private plaintiffs and
   the United States sued the State of Texas and an assortment of state and local
   officials to enjoin enforcement of some or all of the new provisions. Several
   committees associated with the Republican Party moved to intervene as
   defendants.    The district court denied their motions.           Because the
   Committees have a right to intervene under Federal Rule of Civil Procedure
   24(a)(2), we REVERSE and REMAND.



                                         4
Case: 21-51145      Document: 00516254625           Page: 5   Date Filed: 03/25/2022




                                     No. 21-51145


                                         I.
          In one of many special sessions in 2021, the Texas Legislature passed
   SB 1. See An Act Relating to Election Integrity and Security, S.B. 1, 87th
   Leg., 2d Spec. Sess. (2021). SB 1 amended various provisions of the Texas
   Election Code pertaining to voter registration, voting by mail, poll watchers,
   and more. Before Governor Abbott could sign it into law, plaintiffs had
   already filed two of the lawsuits which make up part of this appeal. The rest
   of the private plaintiffs sued shortly thereafter. The United States later sued,
   and the district court joined that suit with the five consolidated cases. The
   lawsuits challenge SB 1’s validity under the U.S. Constitution and other
   federal laws. They specifically seek to enjoin enforcement of SB 1 by the
   following defendants: the State of Texas; Governor Abbott, Texas Secretary
   of State John Scott, and Attorney General Ken Paxton (together, the “state
   officials”); and the Elections Administrators of Bexar, Hidalgo, Dallas, El
   Paso, and Harris Counties, plus the Travis County Clerk (together, the
   “local officials”).
          About a month after the district court consolidated the private suits at
   the end of September, and a week and a half before the United States filed
   suit, the Republican Committees sought to intervene as defendants. The
   Republican Committees include the local chapters of Harris and Dallas
   Counties, the Republican National Committee, the National Republican
   Senatorial Committee, and the National Republican Congressional
   Committee. The local chapter committees make “significant contributions
   and expenditures to support Republican candidates” in Texas’s elections,
   primarily by “devoting substantial resources towards educating, mobilizing,
   assisting, training, and turning out voters, volunteers, and poll watchers” in
   their respective counties. The national chapter committees do much the
   same on the national level, but also provide resources to local Republican-
   affiliated groups in Texas.



                                          5
Case: 21-51145       Document: 00516254625            Page: 6     Date Filed: 03/25/2022




                                       No. 21-51145


          The district court denied the Committees’ motion to intervene.
   Though the court noted that the motion was “undoubtedly timely,” it held
   that the Committees failed to satisfy the other three requirements in Rule
   24(a)(2). The Committees appealed. Relevant here, the district court
   entered a scheduling order and accelerated proceedings in the district court,
   such that discovery would be completed in May 2022 and trial would be set
   for July 2022. The Committees then moved to expedite this appeal, which
   this court granted over opposition from the plaintiffs.
                                            II.
          Rule 24 allows certain parties to intervene by right. Fed. R. Civ. P.
   24(a). 1 If the right to intervene is not granted by some other federal statute,
   see id. R. 24(a)(1), a party can still intervene if it satisfies the four elements of
   Rule 24(a)(2):
          (1) the application for intervention must be timely;
          (2) the applicant must have an interest relating to the property
          or transaction which is the subject of the action;
          (3) the applicant must be so situated that the disposition of the
          action may, as a practical matter, impair or impede his ability to
          protect that interest; [and]
          (4) the applicant’s interest must be inadequately represented by
          the existing parties to the suit.
   Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015) (quoting New
   Orleans Pub. Serv., Inc. v. United Gas Pipe Line Co. (“NOPSI”), 732 F.2d 452,
   463 (5th Cir. 1984)). It is the movant’s burden to establish the right to
   intervene, but “Rule 24 is to be liberally construed.” Brumfield v. Dodd, 749


          1
           Rule 24(b) also allows for permissive intervention. Fed. R. Civ. P. 24(b). The
   Committees argued that they were entitled to permissive intervention below, but they
   abandoned that argument on appeal. Thus, we do not address it here.




                                             6
Case: 21-51145      Document: 00516254625           Page: 7   Date Filed: 03/25/2022




                                     No. 21-51145


   F.3d 339, 341 (5th Cir. 2014). “Federal courts should allow intervention
   ‘where no one would be hurt and the greater justice could be attained.’”
   Sierra Club v. Espy, 18 F.3d 1202, 1205 (5th Cir. 1994) (quoting McDonald v.
   E.J. Lavino Co., 430 F.2d 1065, 1074 (5th Cir. 1970)); see Miller v. Fed’n of S.
   Coops., No. 21-11271, 2022 WL 851782, at *4 (5th Cir. Mar. 22, 2022) (noting
   “our broad policy favoring intervention” and the intervenor’s “minimal
   burden” (internal quotes and citation omitted)). At this stage, the court
   takes the movant’s factual allegations as true. See Mendenhall v. M/V Toyota
   Maru No. 11, 551 F.2d 55, 56 n.2 (5th Cir. 1977). We review the denial of a
   right to intervene de novo. Texas, 805 F.3d at 656.
          The Committees argue that they are entitled to intervene by right and
   that they satisfy each of Rule 24(a)(2)’s requirements. The United States
   and the private plaintiffs agree that the Committees’ motion was timely (the
   first requirement), but they contest that the Committees satisfied any of the
   remaining Rule 24(a)(2) requirements.
                                         A.
          First, the interest requirement.          To intervene by right, the
   Committees must claim “an interest relating to the property or transaction
   that is the subject of the action.” Fed. R. Civ. P. 24(a)(2). The precise
   definition of an “interest” has been hard to pin down, but we have
   interpreted Rule 24(a)(2) to require a “direct, substantial, legally protectable
   interest in the proceedings.” Edwards v. City of Houston, 78 F.3d 983, 995
   (5th Cir. 1996) (en banc) (quoting NOPSI, 732 F.2d at 463). By contrast,
   intervention by right will not be granted for purely “ideological, economic,
   or precedential” reasons. Texas, 805 F.3d at 657. Property interests are the
   quintessential rights Rule 24(a) protects, but we have made clear that Rule
   24(a)(2) does not require “that a person must possess a pecuniary or
   property interest to satisfy the requirement of Rule 24(a)(2).” Mothersill




                                          7
Case: 21-51145         Document: 00516254625              Page: 8       Date Filed: 03/25/2022




                                          No. 21-51145


   D.I.S.C. Corp. v. Petroleos Mexicanos, S.A., 831 F.2d 59, 62 (5th Cir. 1987). In
   addition, a “legally protectable interest” does not mean the interest must be
   “legally enforceable”: “[A]n interest is sufficient if it is of the type that the
   law deems worthy of protection, even if the intervenor does not have an
   enforceable legal entitlement or would not have standing to pursue her own
   claim.” Texas, 805 F.3d at 659. In fact, we have said that in a case involving
   “a public interest question” that is “brought by a public interest group,” the
   “interest requirement may be judged by a more lenient standard.”
   Brumfield, 749 F.3d at 344 (quoting 6 James W. Moore, et al., Moore’s Federal
   Practice § 24.03[2][c] (3d ed. 2008) (hereinafter “Moore’s”)).
           The Committees have satisfied the interest requirement of Rule 24(a).
   Specifically, the Committees expend significant resources in the recruiting
   and training of volunteers and poll watchers who participate in the election
   process. 2 SB 1 unquestionably regulates the conduct of the Committees’
   volunteers and poll watchers. See Texas, 805 F.3d at 658 (quoting Northland
   Fam. Plan. Clinic, Inc. v. Cox, 487 F.3d 323, 343 (6th Cir. 2007)). As noted
   by the Committees, they expend resources regarding the recruitment,
   training, and appointment of poll watchers, and SB 1 changes the legal
   landscape for what it takes to carry out that duty. 3 This interest goes beyond


           2
              The United States and private plaintiffs contend that the Committees forfeited
   any argument pertaining to poll watchers. We disagree. “Although issues not raised before
   the district court are generally waived, an argument is not waived on appeal if the argument
   on the issue before the district court was sufficient to permit the district court to rule on
   it.” Bradley v. Allstate Ins. Co., 620 F.3d 509, 519 n.5 (5th Cir. 2010) (internal quotes
   omitted). The arguments pertaining to poll watchers were adequately addressed in the
   briefing before the district court, so the argument is not forfeited on appeal.
           3
              This interest is not unlike the ones claimed by the private plaintiffs to support
   their arguments over whether they have standing to pursue these claims in the first place.
   See, e.g., LULAC Complaint at 7 (“LULAC regularly engages in voter registration, voter
   education, and other activities and programs designed to increase voter turnout among its
   members and their communities, which is critical to LULAC’s mission.”); id. at 8 (“In




                                                8
Case: 21-51145        Document: 00516254625              Page: 9       Date Filed: 03/25/2022




                                          No. 21-51145


   a purely “ideological” reason for intervention and amounts to a “direct” and
   “substantial” interest in the proceedings. See Texas, 805 F.3d at 657–59.
   Because the burden is lower for a “public interest group” raising a “public
   interest question,” see Brumfield, 749 F.3d at 344, the Committees clear this
   hurdle because many of the claims brought by the plaintiffs could affect the
   Committees’ ability to participate in and maintain the integrity of the election
   process in Texas. 4 Accordingly, the Committees have a legally protectable
   interest in these proceedings to support intervention by right. 5
                                               B.
           Second, the impairment requirement. Because the Committees have
   established an interest in these proceedings, they must next show that
   “disposition of the action may, as a practical matter, impair or impede [their]
   ability to protect that interest.” Texas, 805 F.3d at 657 (quoting NOPSI, 732


   2022, Voto Latino anticipates making expenditures in the millions of dollars to educate,
   register, mobilize, and turn out Latinx voters across the United States, including in
   Texas.”). We express no views on whether those interests are sufficient to establish the
   private plaintiffs’ standing. See Newby v. Enron Corp., 443 F.3d 416, 422 (5th Cir. 2006)
   (“[T]here is no Article III requirement that intervenors have standing in a pending case.”).
           4
              The plaintiffs argue that the Committees did not fully present this argument to
   the district court, and thus it was forfeited. We disagree. The Committees have maintained
   all along that their interests are tied to their expenditure of resources regarding “their
   voters” and “their members.” Their poll watchers fall within those groups, as they further
   explained to the district court in reply. Those arguments were properly before the district
   court when it denied the Committees’ intervention motion, so we can properly address
   them here.
           5
              Because we deem this interest sufficient, we need not address whether the
   Committees’ more election-specific interests are enough to establish intervention by right.
   See, e.g., Shays v. FEC, 414 F.3d 76, 85–87 (D.C. Cir. 2005) (articulating an interest in
   maintaining an election’s “competitive environment” sufficient to establish the injury-in-
   fact requirement of Article III standing); Issa v. Newsom, No. 20-CV-1044, 2020 WL
   3074351, at *3–4 (E.D. Cal. June 10, 2020) (intervention by right granted for committees
   of the Democratic Party); Paher v. Cegavske, No. 20-CV-00243, 2020 WL 2042365, at *2
   (D. Nev. Apr. 28, 2020) (same).




                                                9
Case: 21-51145     Document: 00516254625            Page: 10   Date Filed: 03/25/2022




                                     No. 21-51145


   F.2d at 463). Though the impairment must be “practical” and not merely
   “theoretical,” the Committees need only show that if they cannot intervene,
   there is a possibility that their interest could be impaired or impeded. See
   Brumfield, 749 F.3d at 344–45.
          The Committees have established that their interest may be impaired
   if they are denied intervention. SB 1 makes several amendments to the Texas
   Election Code which change the entire election landscape for those
   participating as the Committees’ members and volunteers.
          The poll watchers are the prime example. The Texas Election Code
   already provides that the “county chair for each political party” that has
   nominees on the ballot “may appoint [poll] watchers.” Tex. Elec. Code
   § 33.003(a). Poll watchers “observe the conduct of an election on behalf of”
   the “political party.” Id. § 33.001. Under SB 1, the Secretary of State must
   “develop and maintain a training program for” poll watchers, and
   prospective watchers must “complete[] the training with a certificate of
   completion” to participate in the election. See S.B. 1, 87th Leg., 2d Spec.
   Sess., art. IV, § 4.04 (codified at Tex. Elec. Code § 33.008). This squarely
   regulates the conduct of the Committees’ members, and the outcome of this
   lawsuit may change what the Committees must do to prepare for upcoming
   elections.
          SB 1 also provides poll watchers with more rights. Under SB 1, poll
   watchers “may not be denied free movement where election activity is
   occurring within the location at which the watcher is serving.” See id. § 4.07
   (codified at Tex. Elec. Code § 33.056(e)). It also further clarifies that an
   election official breaks the law by “taking any action to obstruct the view of a
   watcher or distance the watcher from the activity or procedure to be observed
   in a manner that would make observation not reasonably effective.” See id.
   § 4.09 (codified at Tex. Elec. Code § 33.061(a)). Poll watchers may also now




                                         10
Case: 21-51145     Document: 00516254625            Page: 11    Date Filed: 03/25/2022




                                     No. 21-51145


   observe the sealing and transfer of election-related data at the polling places
   they serve. See id. § 4.08 (codified at Tex. Elec. Code § 33.0605). And with
   those new rights comes new remedies, specifically for the Committees
   themselves (not just for their members): “The appointing authority for a
   watcher who believes that the watcher was unlawfully prevented or
   obstructed from the performance of the watcher’s duties may seek”
   injunctive relief, a writ of mandamus, and “any other remedy available under
   law.” Id. § 4.10 (codified at Tex. Elec. Code § 33.063).
          If the district court either partially or fully grants the relief sought by
   the plaintiffs here, the Committees will have to expend resources to educate
   their members on the shifting situation in the lead-up to the 2022 election.
   Further, SB 1 grants rights to the Committees and their members that could
   be taken away if the plaintiffs prevail. Because that result could practically
   impair the Committees’ interest in their absence, they have satisfied the
   impairment requirement under Rule 24(a)(2).
                                          C.
          Third, the inadequacy-of-representation requirement.               Having
   satisfied the rest of Rule 24(a)(2)’s requirements, the Committees must
   show that their interests are not adequately represented by the State of Texas
   or the state officials. Texas, 805 F.3d at 661–64. The Committees “need not
   show that the representation by existing parties will be, for certain,
   inadequate,” but instead that it may be inadequate. See id. at 661 (quoting
   Moore’s § 24.03[4][a][i]; Trbovich v. United Mine Workers of Am., 404 U.S.
   528, 538 n.10 (1972)).
          Though we have characterized this burden as “minimal,” Edwards,
   78 F.3d at 1005, to give it some “teeth,” we have recognized “two
   presumptions of adequate representation,” Brumfield, 749 F.3d at 345. The
   first presumption arises when the intervenor “has the same ultimate




                                          11
Case: 21-51145        Document: 00516254625              Page: 12       Date Filed: 03/25/2022




                                          No. 21-51145


   objective as a party to the lawsuit.” Texas, 805 F.3d at 661–62. This
   presumption can be overcome by showing “adversity of interest, collusion,
   or nonfeasance on the part of the existing party.” 6 Id. (quoting Edwards, 78
   F.3d at 1005). An intervenor can establish an adversity of interest if “its
   interests diverge from the putative representative’s interests in a manner
   germane to the case.” Id. at 662. The second presumption arises when the
   existing party “is a governmental body or officer charged by law with
   representing the interests” of the intervenor, which can be overcome by
   showing that the intervenor’s “interest is in fact different from that of the”
   governmental party “and that the interest will not be represented by” the
   existing governmental party. Id. at 661–62 (quoting Edwards, 78 F.3d at
   1005).
            Assuming either presumption applies, the Committees have rebutted
   each. It is uncontested that the starting point is that the Committees and the
   defendants have the same objective: uphold SB 1. But as the Committees
   point out, there are reasons to believe the Committees’ interests are less
   broad than those of the governmental defendants, which may lead to
   divergent results. See Brumfield, 749 F.3d at 346. The Committees’ interests
   diverge first and foremost with how to carry out the ultimate objective. The
   State and its officials would prefer to not resolve this case on the merits at
   all—they vigorously contend that these lawsuits should be dismissed on
   sovereign-immunity and standing grounds. Were the State and its officials
   to succeed on those arguments, the remaining local officials would not
   adequately represent the Committees’ interests—neither the United States




            6
             As we noted in Texas, “adversity of interest, collusion, or nonfeasance on the part
   of the existing party” is not an exclusive list of ways to rebut the presumption, though we
   have yet to clearly articulate other factors in our cases. 805 F.3d at 662 n.5.




                                                12
Case: 21-51145        Document: 00516254625                Page: 13        Date Filed: 03/25/2022




                                            No. 21-51145


   nor the private plaintiffs contend the local officials could. 7 That is likely
   because at least some of the local officials have already said that they will not
   substantively defend the constitutionality of the law in this lawsuit. And one
   of the officials is a plaintiff in another case challenging the constitutionality of
   provisions in SB 1. See Longoria v. Paxton, No. 22-50110, 2022 WL 832239,
   at *1–2 (5th Cir. Mar. 21, 2022) (certifying questions to the Supreme Court
   of Texas). This would leave the Committees, especially the local committees
   involved here, without recourse to protect their interests in SB 1 being
   upheld. The Committees, by contrast, would benefit from the finality and
   certainty of SB 1’s legality being resolved on the merits.
           Specific to the governmental-representative presumption, the
   Committees’ private interests are different in kind from the public interests
   of the State or its officials. The Committees interests primarily rely on the
   expenditure of their resources to equip and educate their members, along
   with relying on the rights of the Committees’ members and volunteers who
   participate in the election. See Sierra Club, 18 F.3d at 1207 (finding this
   requirement satisfied where government was defending public interests
   while the intervenors sought to vindicate only their economic interests).
   Though the Committees’ interests are not solely ideological, see Texas, 805
   F.3d at 658, they are nevertheless incidentally partisan—if for no other



           7
              The dissenting opinion raises sua sponte the argument that the local officials could
   adequately defend the Committees’ interests. As support, it points to the motion to
   dismiss filed by Medina County Election Administrator Lupe Torres, which defended SB 1
   on jurisdictional grounds and on the merits. See post at 5–6. However, when the private
   plaintiffs amended their complaints, they removed Administrator Torres as a defendant.
   The rest of the local officials have said they want to stay out of it, instead letting the state
   officials take the lead. Nor is it helpful that the United States’ suit against the State of
   Texas does not raise sovereign immunity. Post at 5. The United States is not challenging
   many of the relevant provisions that affect the Committees’ interest—specifically, the poll-
   watcher provisions, which are most important to the Committees.




                                                 13
Case: 21-51145        Document: 00516254625              Page: 14       Date Filed: 03/25/2022




                                          No. 21-51145


   reason than that they are brought on behalf of a partisan group, representing
   its members to achieve favorable outcomes. 8 Neither the State nor its
   officials can vindicate such an interest while acting in good faith. Cf.
   Sossamon v. Lone Star State of Tex., 560 F.3d 316, 325 (5th Cir. 2009)
   (government actors “are accorded a presumption of good faith because they
   are public servants, not self-interested private parties”). Moreover, the State
   and its officials have many interests that the Committees do not—
   “maintaining not only” SB 1, “but also its relationship with the federal
   government and with the courts” that routinely hear challenges to the State’s
   election laws. See Brumfield, 749 F.3d at 346.
           Though we “cannot say for sure that the state’s more extensive
   interests will in fact result in inadequate representation,” we can say that
   “surely they might, which is all that [Rule 24(a)(2)] requires.” Id. Because
   the Committees here have “satisfied the minimal burden of showing
   inadequacy,” id., the fourth requirement is satisfied.
                                              III.
           The Committees made a timely application to intervene by right, they
   claim interests relating to SB 1 which is the subject of this consolidated suit,
   their absence from the suit may practically impede their ability to protect
   their interests, and the existing parties might not adequately represent those
   interests. Because this is enough to satisfy Rule 24(a)(2), we REVERSE the



           8
              The United States and the private plaintiffs raise concerns about whether
   allowing the Committees to intervene here will allow special-interest or political groups to
   intervene in every high-profile case. Those concerns are misplaced. Every intervenor must
   satisfy each of the four requirements of Rule 24(a)(2)—though some can, e.g., Texas, 805
   F.3d at 663–64, many cannot, e.g., Hopwood v. Texas, 21 F.3d 603, 606 (5th Cir. 1994). With
   the interests at issue in the present case, the Committees have carried their burden, and
   thus they are entitled to intervene by right.




                                               14
Case: 21-51145     Document: 00516254625           Page: 15   Date Filed: 03/25/2022




                                    No. 21-51145


   district court’s contrary determination and REMAND to allow the
   Committees to intervene by right in this suit.




                                         15
Case: 21-51145          Document: 00516254625              Page: 16         Date Filed: 03/25/2022




                                            No. 21-51145


   Patrick E. Higginbotham, Circuit Judge, dissenting:

          Both local and national Republican committees (“the Committees”)
   seek to intervene as of right as defendants in five consolidated lawsuits
   brought by private plaintiffs against Texas state and local officials and a suit
   by the United States against the State of Texas and Texas’s Secretary of State
   challenging various provisions of SB 1. The Local Committees seeking to
   intervene are the Harris County Republican Party and Dallas County
   Republican Party. The National Committees are the National Republican
   Senatorial Committee, National Republican Congressional Committee, and
   the Republican National Committee. I write separately because, to these
   eyes, the Committees have not shown that they are entitled to intervene as
   of right under Rule 24 of the Federal Rules of Civil Procedure. 1
                                                  I.
          I agree with the panel decision that the Local Committees presented a
   sufficient interest in the proceedings. But in my view, the National
   Committees failed to present a direct interest related to defending SB 1. An
   intervenor must show a “direct, substantial, legally protectable interest in the
   proceedings,” 2 and the interest must be “one that the substantive law
   recognizes as belonging to” the intervenor. 3 A “generalized preference that
   the case come out a certain way” is not enough to show an interest. 4 Nor are
   purely “ideological, economic, or precedential reasons” for intervention. 5


           1
               FED. R. CIV. P. 24(a).
           2
            Edwards v. City of Hous., 78 F.3d 983, 1004 (5th Cir. 1996) (en banc) (internal
   quotations and citations removed).
           3
               Id.
           4
               Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015).
           5
               Id.




                                                  16
Case: 21-51145          Document: 00516254625              Page: 17   Date Filed: 03/25/2022




                                            No. 21-51145


                                                 A.
           The Local Committees assert that they have an interest in the lawsuit
   because they “recruit, train, and appoint poll watchers ‘to observe the
   conduct of . . . election[s]’ in Texas.” Section 4.04 of SB 1 requires the
   Secretary of State to develop and maintain training for poll watchers. 6 SB 1
   requires poll watchers to complete the training, though it also requires that
   this free training be accessible online “at any time, without a requirement for
   prior registration.” 7 While SB 1 does not regulate whom the Local
   Committees recruit or appoint as poll watchers, the Local Committees assert
   a direct, substantial, legally protectable interest in the proceedings as SB 1’s
   training requirements will affect how the Local Committees recruit and train
   their poll watchers.
                                                 B.
           The same cannot be said of the National Committees. The National
   Committees assert that they have an interest in the lawsuit because they
   “fund recruiting, education, and support activities for poll watchers.” This
   is not a direct interest in the poll watching provisions of SB 1. The National
   Committees’ purported interest is too remote to allow them to intervene as
   of right.
           Several of our sister circuits likewise use the “direct, substantial,
   legally protectable” standard. 8 In American Lung Association, the Second
   Circuit held that electric utility companies did not have an interest in various


           6
               S.B. 1, 87th Leg., 2d Spec. Sess. (Tex. 2021).
           7
            Id. See also Online Poll Worker Training Program, TEX. SEC’Y OF STATE,
   https://www.sos.state.tx.us/elections/onlinepollworker.shtml.
           8
             New Orleans Pub. Serv., Inc. v. United Gas Pipe Line Co., 732 F.2d 452, 463 (5th
   Cir. 1984) (en banc).




                                                  17
Case: 21-51145         Document: 00516254625              Page: 18      Date Filed: 03/25/2022




                                           No. 21-51145


   private plaintiffs’ action against the EPA for failing to review and promulgate
   national air quality standards within the statutorily required period. 9 The
   court reasoned that the air quality standards at issue did not directly impact
   the utilities industry so the utility companies’ interest was too remote to
   allow them to intervene as of right as defendants. 10 Here too, the National
   Committees do not claim that they assist in training or recruiting poll
   watchers; their interest only relates to funding local poll watching activities.
   This is more attenuated than the Local Committees’ interest. Further, the
   National Committees fail to specify how the poll watching training provision
   of SB 1 affects its allocation of funding to the Local Committees’ poll
   watching activities, given that the training is free, easily accessible, and
   simple to complete.
          In sum, I would find that only the Local Committees presented a
   direct, substantial, legally protectable interest in the proceedings. That is not
   to say that the National Committees have no interest in the outcome of the
   litigation. Rather, their interest is too broad and indirect to support
   intervention as of right, especially as compared to the existing parties to the
   lawsuit and the Local Committees. In this situation, courts typically welcome
   their advocacy by amicus briefs. Here, the National Committees’ position is
   most efficiently and appropriately considered as friends of the court rather
   than as parties to the lawsuit.
                                                II.
          Second, even if both the National and Local Committees had a direct,
   substantial, legally protectable interest in the proceedings, the Committees



          9
              Am. Lung Ass’n v. Reilly, 962 F.2d 258, 261 (2d Cir. 1992).
          10
               Id.




                                                18
Case: 21-51145          Document: 00516254625              Page: 19     Date Filed: 03/25/2022




                                            No. 21-51145


   failed to rebut the presumption that the existing defendants adequately
   represent the Committees’ interests.
           There is a presumption that the existing parties adequately represent
   the intervenors interests when the intervenor and an existing party share the
   same ultimate objective. 11 Here, the Committees concede that they share
   same ultimate “objective” “of upholding SB 1.” To rebut the presumption
   of adequate representation, the Committees “must show adversity of
   interest, collusion, or nonfeasance on the part of the existing party.” 12 The
   Committees allege that their interests diverge from the existing defendants.
           That the state defendants are defending SB 1 on jurisdictional grounds
   whereas the Committees seek to defend SB 1 on the merits does not create
   an adversity of interest. This case is dissimilar to Brumfield, in which the
   intervenors and the existing party had divergent views on the same
   substantive issue. 13 Indeed, the party in Brumfield conceded a legal issue
   whereas the intervenors wished to contest it. 14 Here, however, the existing
   defendants and the Committees are unified in defending the substance of the
   lawsuit—seeking to uphold SB 1. The state defendants are working towards
   that objective via jurisdictional challenges. Both procedural and merits-based


           11
                Edwards, 78 F.3d at 1005.
           12
                Id.
           13
                Brumfield v. Dodd, 749 F.3d 339, 346 (5th Cir. 2014).
           14
               Id. This Court’s recent decision allowing a non-profit cooperative of Black
   farmers to intervene as defendants in a lawsuit brought by white farmers who were excluded
   from a relief program reserved for “socially disadvantaged farmer[s],” also differs from
   this case. In Miller, the Black farmers wishing to intervene wanted to defend the program’s
   constitutionality by arguing that continuing discrimination created a compelling
   government interest. However, the existing government defendant defended the program
   only on the grounds that the lingering effects of past discrimination created a compelling
   government interest. See Miller v. Vilsack, No. 21-11271, 2022 U.S. App. LEXIS 7563, at
   *8–*9 (5th Cir. Mar. 22, 2022) (per curiam) (unpublished).




                                                  19
Case: 21-51145          Document: 00516254625               Page: 20    Date Filed: 03/25/2022




                                            No. 21-51145


   challenges can accomplish the defendants’ and Committees’ shared
   objective. If the defendants prevail on jurisdictional grounds, SB 1 yet stands.
   A win is a win—regardless of whether it rests on jurisdictional grounds or on
   the merits.
           The panel decision contemplates that adversity of interests between
   the local officials named as defendants and the Committees could arise if the
   state officials are later dismissed on sovereign immunity grounds. But the
   Committees’ purported adversity of interest must be “more than merely
   theoretical; there must be a serious probability that the existing party and the
   movant may not share the same ultimate objective.” 15 The panel decision
   moves too quickly in its sovereign immunity analysis. First, one of the
   consolidated actions is the United States’ action against the State of Texas.
   Obviously, Texas cannot assert protection on sovereign immunity grounds
   against the United States. 16 The Committees fail to explain why Texas would
   not continue to defend its own legislation on the merits when the State has
   been actively defending SB 1. Second, abrogation is a promising means to
   ensure that the state defendants remain in the lawsuit, as all the complaints
   bring claims under the Voting Rights Act to which the State enjoys no
   immunity. 17




           15
              Helt v. Sethi Petro., L.L.C., No. 20-40240, 2022 U.S. App. LEXIS 1026, at *3
   (5th Cir. Jan. 13, 2022) (per curiam) (unpublished) (citing 7C CHARLES ALAN WRIGHT &
   ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1909 (3d ed.)) (internal
   quotations removed).
           16
                Alden v. Maine, 527 U.S. 706, 755 (1999).
           17
              OCA-Greater Hous. v. Texas, 867 F.3d 604, 614 (5th Cir. 2017). For a general
   discussion of sovereign immunity, particularly the importance of Ex parte Young, and other
   jurisdictional challenges in election cases, see Lewis v. Scott, No. 20-50654, 2022 U.S. App.
   LEXIS 6795 (5th Cir. Mar. 16, 2022) (Higginbotham, J., dissenting).




                                                 20
Case: 21-51145        Document: 00516254625              Page: 21       Date Filed: 03/25/2022




                                          No. 21-51145


           Finally, sovereign immunity aside, the Committees fail to show that
   the local officials do not intend to defend SB 1. The panel decision notes that
   one local official declined to defend SB 1. However, multiple local officials
   were named as defendants: the Elections Administrators of Medina, El Paso,
   Harris, Bexar, Hidalgo, and Dallas County as well as the County Clerk of
   Travis County. Before these cases were consolidated, the Election
   Administrator of Medina County filed a motion to dismiss, defending SB 1
   both on jurisdictional grounds and on the merits. And far from “stay[ing] out
   of” the lawsuit, other local defendants have “reserve[d] the right to raise any
   additional defenses that become apparent throughout the factual
   development of this case.”
           Because the Committees cannot point to a meaningful adversity of
   interest beyond a theoretical possibility that all the state defendants who are
   actively defending the lawsuit could drop out, the Committees failed to meet
   their burden to rebut the presumption that the existing defendants will
   adequately protect the Committees’ interest.
                                              III.
           Of course, this Court favors intervention when the elements are met;
   however, there is no “broad policy” favoring intervention when the
   intervenor fails to meet the strictures showing intervention as of right. 18 To
   me, the Committees failed to meet their burden to show they are entitled to
   intervention as of right. The price of relaxing the showing required for
   intervention as of right risks undue complication of litigation. An amicus
   brief, as invited by the able district court judge, would have been the


           18
             See Texas, 805 F.3d at 661 (noting that for the inadequate representation element,
   “[a]lthough we have characterized the intervenor’s burden as ‘minimal,’ it cannot be
   treated as so minimal as to write the requirement completely out of the rule”) (internal
   quotations and citations removed).




                                               21
Case: 21-51145       Document: 00516254625              Page: 22      Date Filed: 03/25/2022




                                         No. 21-51145


   appropriate mechanism to welcome the Committees’ participation without
   the attending risk of future inefficiencies in this and other time-sensitive
   cases. 19 Indeed, amici enjoy a unique position with the opportunity to
   advocate outside the confines of controlling issues, both in the lower federal
   courts and the Supreme Court. I respectfully dissent.




           19
              The transcript of the district court’s hearing regarding the Committees’ motion
   to intervene makes plain the management difficulties brought to this case as well as the
   district court’s grasp of these issues.




                                              22